Citation Nr: 0502417	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  03-29 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a sinus disorder.

2.  Entitlement to service connection for a skin disorder of 
the arms, feet and legs.

3.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a low back disorder. 

4.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a psychiatric disorder, to include 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (the RO).  

Procedural history

The veteran had active service from May 1971 to May 1974.  

Service connection for a low back disorder and for a 
psychiatric disorder (denominated as a nervous disorder) was 
denied by the Board in a May 1983 decision.  In July 1992, 
the veteran filed a claim of entitlement to service 
connection for PTSD.  In September 1992, the veteran sought 
to reopen his claim of entitlement to service connection for 
a low back disorder.  In a June 1994 rating decision, the RO 
denied the PTSD claim on the merits and found that new and 
material evidence had not been received to reopen the back 
disorder claim.  

The Board notes that the psychiatric claim previously denied 
by the Board did not involve a determination as to PTSD.  The 
United States Court of Appeals for the Federal Circuit has 
held that a claim based on the diagnosis of a new mental 
disorder, taken alone or in combination with a prior 
diagnosis of a related mental disorder, states a new claim, 
for the purpose of the jurisdictional requirement, when the 
new disorder had not been diagnosed and considered at the 
time of the prior notice of disagreement  Ephraim v. Brown, 
82 F.3d 399 (1996).  Therefore the Board's May 1983 denial of 
the veteran's psychiatric claim cannot be considered a denial 
as to PTSD.  The veteran did not appeal the June 1994 rating 
decision that denied his PTSD claim, and it became final in 
June 1995.

In March 1999, the RO received the veteran's claims of 
entitlement to service connection for sinusitis and a skin 
disorder.  The veteran also sought to reopen his claims of 
entitlement to service connection for PTSD, and for a back 
disorder.  In a September 2000 rating decision, the RO found 
that the sinusitis and skin disorder claims were not well 
grounded, and that new and material evidence had not been 
received to reopen the PTSD and back claims.  In January 
2003, the RO reconsidered the claims based on the passage of 
the VCAA.  At that time, it denied the sinusitis and skin 
disorder claims on the merits and found that new and material 
evidence had not been received to reopen the PTSD and back 
claims.  The veteran disagreed with the January 2003 rating 
decision and initiated this appeal.  The appeal was perfected 
with the timely submission of the veteran's substantive 
appeal (VA Form 9) in September 2003.  

In a July 2004 VA Form 21-4138, the veteran asserted his 
entitlement to service connection for prostate cancer based 
on exposure to Agent Orange during his military service.  To 
date, the RO has not adjudicated that claim.  It is referred 
back to the RO for any action deemed appropriate.  

The veteran testified before the undersigned at a Travel 
Board hearing conducted in Atlanta Georgia in October 2004.  
The transcript of the hearing is associated with the 
veteran's claims folder.


FINDINGS OF FACT

1.  Competent medical evidence does not reveal that the 
veteran's claimed sinus disorder is related to an injury or 
disease incurred in military service.

2.  The veteran was not exposed to Agent Orange during 
service.  Competent medical evidence does not reveal that the 
veteran's claimed skin disorder of the arms, feet, and legs 
is related to an injury or disease incurred in military 
service.  

3.  In an unappealed May 1993 decision, the Board denied 
service connection for a back disorder and for a psychiatric 
disorder.

4.  The evidence associated with the claims file subsequent 
to the Board's May 1993 decision is not new and so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.

5.  In an unappealed June 1994 rating decision, the RO denied 
service connection for PTSD.

6.  The evidence associated with the claims file subsequent 
to the RO's June 1994 rating decision is not new and so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  Sinusitis was not incurred as a result of the veteran's 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2004).

2.  Dermatitis of the arms, feet, and legs was not incurred 
as a result of the veteran's active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2004).

3.  The Board's May 1983 decision denying service connection 
for a low back disorder and for a psychiatric disorder is 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104, 
20.1100 (2004).

4.  Since the Board's May 1983 decision, new and material 
evidence has not been received, and so the appellant's claims 
of entitlement to service connection for a back disorder and 
a psychiatric disorder are not reopened.  38 U.S.C.A. §§ 5108 
(West 2002); 38 C.F.R. § 3.156 (2000).

5.  The RO's June 1994 decision denying service connection 
for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104,  20.1103 (2004).

6.  Since the RO's June 1994 decision, new and material 
evidence has not been received, and so the appellant's claim 
of entitlement to service connection for PTSD is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a skin disorder of the arms, feet and legs, and a sinus 
disorder.  He is also seeking to reopen claims of entitlement 
to service connection for a low back disorder, and a 
psychiatric disorder, to include PTSD. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).  

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

The former well grounded claim requirement 

As noted in the Introduction, the RO initially denied the 
veteran's claims of entitlement to service connection for 
skin and sinus disorders by finding that the claims were not 
well grounded.  The VCAA eliminated the concept of a well 
grounded claim, and superseded the decision of the United 
States Court of Appeals for Veterans Claims (the Court) 
(previously the Court of Veterans' Appeals) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. (2000) (per curiam), in which the Court 
held that VA could not assist in the development of a claim 
that was not well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), The Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

After notifying the veteran of the evidence needed to 
substantiate his claims, in a January 2003 rating decision 
the RO denied service connection for a skin disorder of the 
arms, feet, and legs, and for a sinus disorder, based on the 
substantive merits of the claims.  Thus, any procedural 
defect contained in past RO adjudications which applied the 
now obsolete well-groundedness standard has since been 
rectified.  The veteran was given the opportunity to submit 
evidence and arguments in response.  The Board finds, 
therefore, that it can consider the substance of the 
veteran's appeal without prejudice to him.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.   

The Board will apply the current standard of review in 
evaluating the veteran's claims below.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also, 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the January 2003 rating decision, and by the 
August 2003 statement of the case (SOC) of the pertinent law 
and regulations, of the need to submit new and material 
evidence on his previously denied claims, of the need to 
submit additional evidence on his other claims, and of the 
particular deficiencies in the evidence with respect to his 
claims.  More significantly, two letters were sent to the 
veteran in June 2002 and in August 2002, with copies to his 
representative, which were specifically intended to address 
the requirements of the VCAA.  Those letters explained in 
detail the elements that must be established in order to 
grant service connection, they enumerated the evidence 
already received, and they provided a description of the 
evidence still needed to establish those elements.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the August 
2002 VCAA letter, the RO informed the veteran that the RO 
would "make reasonable efforts to help you get evidence 
necessary to support your claim.  We will try to help you get 
such things as medical records, employment records, or 
records from other Federal agencies[...]  We will also assist 
you by providing a medical examination or getting a medical 
opinion if we decide it's necessary to make a decision on 
your claim."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The August 2002 letter told the veteran to complete, sign and 
return the enclosed authorization forms for each physician 
identified by the veteran.  The letter also requested that 
the veteran identify the dates of treatment at VA medical 
centers and the conditions for which he was treated.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  Even though the June 2002 and August 
2002 letters did not specifically request that the veteran 
provide "any evidence in [his] possession that pertains to 
the claim" (as stated in 38 C.F.R. § 3.159 (b)), the June 
2002 letter did request that he "tell us about any additional 
information or evidence that you want us to try to get for 
you."  The Board believes that this request substantially 
complies with the requirements of 38 C.F.R. § 3.159 (b) in 
that it informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

The Board finds that June 2002 and August 2002 letters 
properly notified the veteran and his representative of the 
information, and medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim, and properly indicated which portion of that 
information and evidence is to be provided by the veteran and 
which portion the Secretary would attempt to obtain on behalf 
of the veteran.  The Board notes that, even though the 
letters requested a response within 30 days, they also 
expressly notified the veteran that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent].  

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 
17 Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of the issue by the RO.  In this case, the 
veteran's claim was initially adjudicated by the RO in 
September 2000, prior to the enactment of the VCAA in 
November 2000.  Furnishing the veteran with VCAA notice prior 
to this initial adjudication was clearly an impossibility; 
VA's General Counsel has held that the failure to do so does 
not constitute error.  See VAOGCPREC 7-2004.  VA General 
Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 
7104(c) (West 2002); 38 C.F.R. § 14.507 (2004).  Subsequent 
to furnishing the veteran with the VCAA letters in June 2002 
and August 2002, the RO readjudicated his claim in a January 
2003 rating decision.  Thus, any VCAA notice deficiency has 
been rectified.   

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist 

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).  

The law also provides that the assistance provided by VA 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2004).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

In particular, the RO obtained the veteran's service medical 
records and VA outpatient treatment and domiciliary records.  
The veteran submitted private medical records, and on several 
occasions, he submitted compilations of records and evidence 
he considered significant to his claims.  There is no 
indication that there exists any evidence which has a bearing 
on this case which has not been obtained.  At his October 
2004 hearing, the veteran stated that he was informed by the 
medical center where he received treatment after service that 
they did not retain his records.  He also stated that all of 
his current treatment for sinuses has been at VA facilities.  
In his July 2003 hearing he stated that he was not aware of 
any medical evidence relating his skin disorders to his 
military service.

The Board notes that the veteran submitted additional medical 
evidence after the August 2003 SOC was issued.  However, he 
included a waiver of initial RO consideration of this 
evidence.  Therefore, the Board finds that a remand is not 
required.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

In October 1981, the veteran's representative submitted a 
letter indicating that not all of the veteran's service 
medical records had been obtained.  The representative did 
not indicate the basis for this assertion.  In an October 
2002 VA Form 21-4138, the veteran stated that his records had 
been destroyed in the 1973 fire at the National Personnel 
Records Center.  However, there is no indication from any of 
the other information in the claim file that there are in 
fact service medical records that are missing or destroyed.  
The service medical records appear to be complete, and they 
include service entrance and separation examinations.  
Nevertheless, the RO made an additional request of the NPRC 
for the veteran's records in November 1981.  No additional 
records were obtained.  The Board concludes that, aside from 
veteran's assertion that there should be service records that 
support his claim, there is no indication that the records 
obtained are in any way incomplete or that additional records 
in fact exist.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992) [VA's . . . . "duty to assist" is not a license for a 
"fishing expedition" to determine if there might be some 
unspecified information which could possibly support a 
claim].  

The Board notes that a VA nexus opinion has not been obtained 
with respect to the sinusitis and skin disorder claims.  The 
VCAA and its implementing laws and regulations provide, 
generally, that an examination or opinion is necessary if the 
evidence of record: (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (B) establishes that the veteran 
suffered an injury or disease in service; (C) indicates that 
the claimed disability or symptoms may be associated with the 
established injury, or disease in service or with another 
service-connected disability, but (D) does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2004); 
see also Charles v. Principi, 16 Vet. App. 370 (2002).

In this case, as will be discussed below, the evidence 
pertinent to service does contain any reference to an injury 
or disease that may be related to the current dermatitis of 
the hands, feet, and legs.  In the absence of evidence of an 
in-service injury or disease upon which a medical examiner 
could base a nexus opinion, any such opinion could not be 
considered probative evidence.  See Godfrey v. Brown, 8 Vet. 
App. 113, 121 (1995) [a medical opinion that is based on the 
veteran's recitation of medical history, and unsupported by 
clinical findings, is not probative].  Such an opinion would 
not aid the Board in its decision or benefit the veteran.  
Under the circumstances presented in this case, a remand for 
such examination and opinion would serve no useful purpose 
because such examination is not "necessary".  The duty to 
assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See also 38 USCA § 
5103A(a)(2).

With respect to the claimed sinus disorder, the Board has 
found that there is evidence of a current disability, and 
evidence of complaint of nasal symptoms in service.  However, 
the Board believes that this case is distinguished from 
Charles.  In Charles, the Court held that because there was 
competent evidence of a current disability, in-service 
symptoms, and continuity of symptomatology following service, 
the duty to assist required that a medical opinion be 
obtained.  Here, as will be discussed in more detail below, 
the evidence does not show diagnosis of a chronic sinus 
disability during service, and does not support a finding of 
continuing symptomatology after service.  Therefore, the 
Board believes that a medical opinion linking the current 
sinus disability to the veteran's service would at best be 
speculative and would not provide probative evidence.  
Accordingly, such an examination is not necessary.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony; he requested a BVA hearing in his VA Form 
9, and he presented personal testimony before the undersigned 
Veteran's Law Judge in an October 2004 hearing.  The veteran 
also presented personal testimony at a local RO hearing in 
July 2003.  Both transcripts are of record.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the veteran or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Accordingly, the Board will proceed to a 
decision on the merits.   

Service Connection Claims

Pertinent Law and Regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2004); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2004); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A "current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

Chronicity and continuity

When a chronic disease is shown in service so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic.".  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be substantiated if (1) the condition is noted during 
service, (2) continuity of symptomatology is demonstrated 
thereafter, and (3) competent evidence relates the present 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488 (1997).

1.  Entitlement to service connection for a sinus disorder.

The veteran contends that he has a sinus disorder which is 
due to his military service.

Analysis 

As set out above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.  The Board has 
reviewed the evidence of record, and for reasons that will be 
expressed in greater detail below, the Board finds that a 
sinus disorder was not incurred as a result of the veteran's 
military service.

Initially, the Board notes that there is evidence of a 
current diagnosis with respect to the veteran's sinuses.  X-
rays of the veteran's sinuses conducted in September 1995 
showed hypertrophy of the nasal turbinates, suggesting 
hypertrophic rhinitis.  VA outpatient treatment reports also 
show diagnoses of rhinitis in September 1996 and January 
2002, and a diagnosis of possible mild sinusitis in January 
2002.  Accordingly, the first Hickson element is conceded.

With respect to the second Hickson element, while the veteran 
did report symptoms consistent with nasal congestion during 
service, the Board can identify nothing in the evidence 
pertinent to service to even suggest that a diagnosis of a 
chronic or acute sinus disorder, consistent with the current 
rhinitis and sinusitis, was established.  There is no 
diagnosis of a chronic condition in service; and indeed, the 
veteran's service separation examination, conducted in 
September 1974, contains normal findings for the sinuses and 
nose.  The service entrance examination conducted in April 
1971 contains identical findings.  

As alluded to above, during service, the veteran was treated 
for nasal symptoms.  In December 1972, he was treated for 
head congestion.  No diagnosis was rendered.  The veteran was 
referred for an ear nose and throat evaluation with a 
provisional diagnosis of nasal obstruction.  X-rays of the 
veteran's nose and sinuses were obtained in January 1973.  
They showed evidence of an old fracture without deviation of 
the nose.  The conclusion was no significant abnormality 
noted.  An x-ray of the veteran's sinuses also showed no 
significant abnormality.  A diagnosis of chronic 
adenotonsilitis was rendered at that time, and the veteran's 
tonsils and adenoids were removed with "normal recovery" 
noted on the separation examination.

The veteran was also treated in March 1973 for a right nasal 
blockage.  The examiner's finding was mucosa edematous 
(mucosa is defined as a mucous membrane; and edema is defined 
as the presence of abnormally large amounts of fluid in the 
intercellular tissue spaces of the body.  See Dorland's 
Illustrated Dictionary, 528, 1062 (27th ed. 1994)).  The 
veteran was prescribed nasal spray.  

Thus, while the evidence pertinent to service shows complaint 
of nasal symptoms without a corresponding diagnosis, there is 
no suggestion of any chronic sinus disability, injury, or 
disease that may be related to the current rhinitis and 
sinusitis.  Indeed, at the time of separation, the veteran 
was found not to have any disability affecting his sinuses.  

The Board has considered the veteran's statements with 
respect to the symptoms he suffered during service.  Despite 
the veteran's assertion in a September 2002 VA Form 21-4138 
that he suffered residuals of combat related incidents in 
service, there is no evidence of awards or decorations 
indicative of combat for purposes of the combat presumption.  
See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2004).  The veteran's DD-214 shows that he served as a 
Security Specialist in the Air Force.  Although the veteran 
was awarded the National Defense Service Medal, such was 
awarded to all personnel for honorable active service for any 
period between June 27, 1950 and July 27, 1954, or between 
January 1, 1961 and August 14, 1974.  See Manual of Military 
Decorations and Awards, 6-1 (Department of Defense Manual 
1348.33-M, July 1990).  While the veteran served during the 
Vietnam War, he does not contend that he served in Vietnam, 
but that he was stationed in Guam.  Accordingly, the Board 
finds that combat participation is not supported by the 
evidence of record, including the veteran's own statements, 
and that therefore, his statements with respect to what 
happened in service are not presumed to be true, but will be 
evaluated in light of all of the evidence of record.

While the veteran is competent to report on symptoms he 
experienced in service, the Board notes that the veteran's 
current account differs from his own statements made at the 
time of separation from service.  In various statements, 
including his October 2004 hearing testimony, the veteran now 
contends that he suffered from a sinus disability while in 
service.  However, in a report of medical history completed 
at separation in September 1974, the veteran reported "NO" 
with respect to whether he had ever suffered from sinusitis 
or hay fever.  The Board is obligated under 38 U.S.C.A. § 
7104(d) to analyze the credibility and probative value of all 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. 
Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994).  The Court has stated that it "is the duty of 
the [Board] as the fact finder to determine the credibility 
of the testimony and other lay evidence."  Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992). 

The Board finds that the contemporaneous statements, made by 
the veteran to health care providers in the context of a 
medical examination at separation from service, are more 
probative than statements made decades later in the context 
of a claim for monetary benefits from the government.  Not 
only may the veteran's memory be dimmed with time, but self 
interest may play a role in the more recent statements.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [interest 
may affect the credibility of testimony]; cf. Pond v. West, 
12 Vet. App. 341, 346 (1999).

Accordingly, the Board finds that the second Hickson element 
is met, but only to the extent of notation of symptoms of 
nasal congestion in service.  As set out above, if a chronic 
disability is not diagnosed during service, a claim may still 
be substantiated if (1) the condition is noted during 
service, (2) continuity of symptomatology is demonstrated 
thereafter, and (3) competent evidence relates the present 
condition to that symptomatology.  See Savage, 10 Vet. App. 
488.

With respect to continuity of symptomatology, the Board can 
identify no evidence of treatment for sinus symptoms of any 
kind after service until the veteran filed his claim in 1999, 
25 years after service.  To the contrary, a November 1976 
examination contains a finding of normal, moist and pink 
nasal mucosa.  A VA examination in October 1978 contained a 
finding that patches of air through the nasal cavities is 
normal.  The Board finds it particularly significant that the 
veteran did not note a sinus condition at the time he filed 
his September 1977 pension claim.  See Shaw v. Principi, 3 
Vet. App. 365 (1992) [a veteran's delay in asserting a claim 
can constitute negative evidence that weighs against the 
claim].  Thus, the evidence reflecting the post-service 
period does not support a finding of continuity of 
symptomatology.  

Moreover, in Voerth v. West, 13 Vet. App. 117 (1999), the 
Court stated that it clearly held in Savage that section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  

The record here contains no competent medical evidence that 
purports to relate the veteran's current rhinitis or 
sinusitis to his military service.  The primary evidence in 
support of the veteran's claim comes from his own 
contentions.  However, it is now well established that 
although he is competent to report on his symptoms, as a lay 
person without medical training the veteran is not competent 
to relate those symptoms to a particular diagnosis or 
specific etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  

The Board therefore finds that a preponderance of the 
evidence is against a showing that the veteran's sinus 
disorder resulted from a disease or injury incurred in active 
service.  The veteran's claim of entitlement to service 
connection for a sinus disorder is denied.

2.  Entitlement to service connection for a skin disorder of 
the arms, feet, and legs.

The veteran contends that he has a skin disorder which is due 
to his military service.  In the alternative, he contends 
that his skin disorder resulted from Agent Orange exposure 
during service.  The Board will address these contentions 
separately below.

Pertinent law and regulations

The law and regulations pertinent to service connection in 
general is set out above and will not be repeated here.

Service connection - Agent Orange exposure 

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii) (2004).

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, type 2 diabetes (also known as 
type II diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), soft-
tissue sarcoma (includes adult fibrosarcoma, 
dermatofibrosarcoma protuberans, malignant fibrous 
histiocytoma, liposarcoma, leiomyosarcoma, epithelioid 
leiomyosarcoma (malignant leiomyoblastoma), rhabdomyosarcoma, 
ectomesenchymoma, angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma), proliferating (systemic) 
angioendotheliomatosis, malignant glomus tumor, malignant 
hemangiopericytoma, synovial sarcoma (malignant synovioma), 
malignant giant cell tumor of tendon sheath, malignant 
schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant triton tumor), 
glandular and epithelioid malignant schwannomas, malignant 
mesenchymoma, malignant granular cell tumor, alveolar soft 
part sarcoma, epithelioid sarcoma, clear cell sarcoma of 
tendons and aponeuroses, extraskeletal Ewing's sarcoma, 
congenital and infantile fibrosarcoma, malignant 
ganglioneuroma).  38 C.F.R. § 3.309 (e) (2004).

The foregoing diseases shall be service connected if a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  38 C.F.R. § 3.309 (e) (2004).

Analysis 

Agent Orange exposure

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

Initially, the Board notes that there is evidence of a 
current diagnosis with respect to a skin disorder of the 
arms, feet and legs.  VA outpatient treatment records show a 
diagnosis of dyshydrolic eczema of the hands in October 1998, 
tinea of the feet in October 1998 and April 2000, eczema in 
September 1996, chronic dermatitis of both arms in August 
1999 and September 2000, lichen simplex of the arms in 
October 2000, dermatitis of the arms in November 2000 and 
March 2001, and intertrigo in August 2002.  Accordingly, the 
first Hickson element is conceded.

As noted above, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2004).

In this case, there is no evidence to show that the veteran 
served in Vietnam or in the waters offshore; and indeed, the 
veteran does not contend that he served in Vietnam.  In a 
November 1992 VA examination, the veteran stated that he was 
not present in Vietnam, but came into contact with aircraft 
that had flown in Vietnam while he was stationed in Guam.  
Accordingly, by the specific wording of the regulation, the 
veteran is not presumed to have been exposed to Agent Orange 
during service.  The Board can identify no other competent 
evidence to show that the veteran was otherwise exposed to 
Agent Orange in his duties in Guam or elsewhere.  The veteran 
reported in the November 1992 Agent Orange examination that 
he was not involved in handling or spraying Agent Orange, 
that he was not directly sprayed with Agent Orange, that he 
was not in a recently sprayed area, that he was not exposed 
to herbicides other than Agent Orange, and that he did not 
consume food or drink that could have been contaminated.  He 
appears to contend that his duties as an aircraft guard 
brought him into contact with Agent Orange.  However, the 
record contains no evidence to support this; and even if it 
were conceded, the veteran is not competent to make a 
determination as to the presence of Agent Orange on the 
aircraft or his level of exposure.  

Moreover, the veteran is not diagnosed with any of the 
conditions, noted above, that are presumed to be associated 
with Agent Orange exposure.  Accordingly, the Board finds 
that the veteran was not exposed to Agent Orange, and the 
second Hickson element is not met.

While the November 1992 VA PTSD examiner noted in a list of 
other diagnoses that the veteran had chronic dermatitis due 
to Agent Orange exposure "as per history."  The examiner 
clearly did not base this statement on clinical findings, as 
his findings all relate to the veteran's psychiatric 
disorder.  As the documentary evidence pertinent to service 
does not show exposure to Agent Orange and does not show that 
the veteran was present in Vietnam, the "history" referred 
to by the examiner is presumed to be the veteran's own 
account of his history, and as such the Board accords it 
little weight of probative value.  See Godfrey, 8 Vet. App. 
at 121 [a medical opinion that is based on the veteran's 
recitation of medical history, and unsupported by clinical 
findings, is not probative].  The Court has also held that 
post-service reference by an examiner to injuries sustained 
in service, that is not accompanied by a review of service 
medical records by that examiner, is not competent medical 
evidence.  Grover v. West, 12 Vet. App. 109, 112 (1999).  

The Board notes that in November 1992, the veteran was also 
afforded an Agent Orange examination.  That examiner 
diagnosed chronic dermatitis of the upper and lower 
extremities, but did not express an opinion as to its 
relationship to the veteran's military service.  Accordingly, 
the Board concludes that the evidence does not contain 
competent and probative evidence that purports to relate any 
current skin disorder to Agent Orange exposure.  The third 
Hickson element is not met with respect to the veteran's 
Agent Orange claim.  Accordingly, a preponderance of the 
evidence is against the claim, and service connection for a 
skin disorder of the arms, feet, and legs is denied on that 
basis.

Direct service connection

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam, see 
38 C.F.R. § 3.309(e), but must also determine whether his 
current disability is the result of active service under 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).

The Board has reviewed the evidence of record, and for 
reasons which will be expressed in greater detail below, the 
Board finds that a skin disorder was not incurred as a result 
of the veteran's military service.

As noted above, the first Hickson element is conceded.  
However, with respect to the second Hickson element, the 
Board can identify nothing in the evidence pertinent to 
service to establish or even suggest that the veteran 
suffered a skin disorder or any injury or disease affecting 
the skin of his arms, feet and legs during his military 
service.  The service medical records are entirely negative 
as to such a disease or injury or symptoms of such a disease 
or injury.  Indeed, the veteran's service separation 
examination, conducted in September 1974, contains normal 
findings for skin, lymphatics, feet, and lower extremities.  
The Board finds that this is strong evidence that at the time 
of separation, the veteran did not have an injury, disease or 
disability affecting the skin of his arms, feet or legs.  

The Board has considered the veteran's current contentions 
with respect to having suffered similar symptoms in service.  
The veteran is competent to report on his symptoms, although 
he is not competent to render a diagnosis or to relate his 
symptoms to a diagnosis.  See Espiritu, 2 Vet. App. at 494-5.  
However, in this case, as noted above, the veteran's 
contentions are not supported by the competent and 
contemporaneous medical records.  This diminishes the 
credibility the Board accords the veteran's statements.  See 
Curry v. Brown, 7 Vet. App. 59 (1994) [a veteran's version of 
events from past may be of limited credibility and probative 
value in the absence of medical records showing treatment for 
the claimed disorder].  Moreover, the Board finds that the 
veteran's current contentions are in conflict with statements 
he made at separation from service.  While the veteran now 
states that he complained of skin symptoms during service, at 
separation in September 1974, he reported "NO" to whether 
he had a history of skin diseases.  The Board finds that the 
contemporaneous statements made by the veteran to health care 
providers in the context of medical treatment are more 
probative than statements made decades later in the context 
of a claim for monetary benefits from the government.  Not 
only may the veteran's memory be dimmed with time, but self 
interest may play a role in the more recent statements. See 
Cartright, 2 Vet. App. at 25 [interest may affect the 
credibility of testimony]; cf. Pond, 12 Vet. App. at 346.

The first post-service evidence with respect to the skin 
comes from an October 1977 report noting a rash on the arms, 
but providing no diagnosis.  On examination in January 1978, 
he described a recent skin rash.  However, nothing was noted 
at the time of the examination; his skin was found to be 
normal; and the examiner attributed the veteran's complaint 
to somatization.  

The Board also finds it significant that when the veteran 
filed his pension claim in September 1977, he did not suggest 
that he had a service-connected skin disorder.  Indeed, he 
did not mention a skin disorder of any kind.  See Shaw, 3 
Vet. App. 365 [a veteran's delay in asserting a claim can 
constitute negative evidence that weighs against the claim].

An August 1991 VA treatment report notes a skin rash on both 
elbows and thighs.  A July 1992 treatment report contains a 
diagnosis of dermatitis? Eczema?  Other reports from that 
period contain diagnoses of atopic dermatitis.  Thus, it 
appears that the first post-service complaint of a skin 
disorder does not appear in the record until 1977, three 
years after service.  That complaint was attributed to 
psychiatric causes.  The first confirmed diagnosis of a skin 
disorder does not appear until 1991, 17 years after 
separation.  Accordingly, the Board finds that the second 
Hickson element is not met.

With respect to the Third Hickson element, the Board can 
identify no competent opinion that purports to relate the 
veteran's current skin disorders of the arms, feet and legs 
to his military service.  The Board notes that a November 
2000 outpatient treatment note contains the examiner's 
comment that the veteran "is convinced that he had 
[dermatitis] in the military and indeed, he may have."  
However, the examiner did not indicate that he reviewed the 
veteran's service medical records, and as discussed above, no 
such diagnosis was rendered at that time.  The Court has held 
that post-service reference by an examiner to injuries 
sustained in service, that is not accompanied by a review of 
service medical records by that examiner, is not competent 
medical evidence.  Grover, 12 Vet. App. at 112.  Further, an 
examiner's impression based upon an inaccurate factual 
premise has no probative value.  See Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993); see also LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) (a bare transcription of lay history, 
unenhanced by any additional medical comments by the 
physician, is not transformed into competent medical 
history).

The examiner's account is clearly a recitation of the 
veteran's statements, and as such the Board accords it little 
weight of probative value.  See Godfrey, 8 Vet. App. at 121 
[a medical opinion that is based on the veteran's recitation 
of medical history, and unsupported by clinical findings, is 
not probative].  In addition, the Board notes that the 
examiner's statement that "he may have" had dermatitis in 
the military is inconclusive at best and naturally includes 
the corollary, that he may not have had dermatitis in 
service.  Medical evidence which merely indicates that the 
particular disorder "may or may not" exist or "may or may 
not" be related, is too speculative in nature to establish 
the presence of said disorder or the relationship thereto.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Medical 
probabilities and possibilities and unsupported medical 
opinions carry negligible probative weight. Id.  

The primary evidence in support of the veteran's claim comes 
from his own contentions.  However, it is now well 
established that although he is competent to report on his 
symptoms, as a lay person without medical training the 
veteran is not competent to relate those symptoms to a 
particular diagnosis or specific etiology.  See Espiritu, 2 
Vet. App. at 494-5.  

The Board therefore finds that a preponderance of the 
evidence is against a showing that the veteran's skin 
disorder of the arms, feet, and legs resulted directly from a 
disease or injury incurred in active service, or on the basis 
of Agent Orange exposure.  The veteran's claim of entitlement 
to service connection for a skin disorder is denied.

3.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a low back disorder.

4.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for posttraumatic stress disorder (PTSD).

Pertinent Law and Regulations

The general law and regulations governing service connection 
claims is set out above and will not be repeated here.

Finality/new and material evidence

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.156(a)).  The veteran filed his claim to reopen 
March 1999, prior to this date.  Therefore, the earlier 
version of the law is applicable in this case.  



Accordingly, the law states that: 

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.1103 (2004).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2000).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins, 12 Vet. App. 209, 
but see 38 U.S.C.A. § 5103A (West 2002) (eliminates the 
concept of a well-grounded claim).]

Analysis

As discussed in detail above, before the Board can evaluate 
the merits of a previously denied claim, it must first 
determine whether a claimant has submitted new and material 
evidence with respect to that claim.  See Elkins, 12 Vet. 
App. at 218-19.  After reviewing the record, and for reasons 
expressed immediately below, the Board is of the opinion that 
the veteran has not submitted new and material evidence 
sufficient to reopen his claims of entitlement to service 
connection for a back disorder and for PTSD.  

In order for service connection to be granted, three elements 
must be present: (1) a current disability; (2) in-service 
incurrence of such disability; and (3) medical nexus.  See 
Hickson, supra.

Prior final decisions

At the time of the Board's May 1983 decision, the evidence 
then of record established only that the veteran had 
currently diagnosed low back and psychiatric disabilities, 
element (1).  Although the Board noted in its decision that 
the service records showed an injury to the veteran's back 
during service (diagnosed as a muscle strain), the Board 
found that the evidence at separation showed that the injury 
had resolved, and that post service evidence clearly showed 
that his current condition resulted from a work-related 
injury in 1976.  The Board noted the lack of treatment 
following service, prior to the 1976 injury, and the lack of 
reference at the time of the 1976 injury to any in-service 
injury.  In his September 1977 claim, the veteran sought a 
non-service-connected pension and referred to a spine injury 
incurred on "9/11/76", not to an in-service injury.  In a 
July 1978 letter, the veteran stated that "up until my 
accident on company grounds I was doing fine."

With respect to the psychiatric claim, the Board in May 1983 
noted the lack of reference in the service medical records to 
any psychiatric diagnosis.  The Board noted that there was 
only record of treatment for emotional difficulties, and that 
was tied directly to a specific occurrence in the veteran's 
life.  

In the June 1994 rating decision, the RO denied service 
connection for PTSD based on the lack of a confirmed in-
service stressor and the lack of a competent nexus evidence 
linking the diagnosis of PTSD to such a stressor event, 
element (3).

With respect to element (3), the medical reports of record in 
1983, and in 1994 did not include any opinion that purported 
to establish a relationship between the veteran's back 
condition or psychiatric disorder and his military service 
many years earlier.  In fact, with respect to the back 
disorder, the evidence clearly established an intercurrent 
work-related back injury in 1976.  

Recent evidence

The evidence submitted after the May 1983 Board decision, and 
after the June 1994 RO rating decision similarly does not 
tend to establish a nexus between an in-service injury or 
disease and the veteran's current disabilities. 
 
Medical reports, including VA outpatient treatment records 
from 1991 to present, all relate to the veteran's current 
condition and do not address a nexus to service.  The Court 
has held that medical evidence which merely documents 
continued diagnosis and treatment of disease, without 
addressing the crucial matter of medical nexus, does not 
constitute new and material evidence.  See Cornele v. Brown, 
6 Vet. App. 59, 62 (1993).

Statements from the veteran and O.S. (identified as a family 
member), although continuing to report his belief that his 
back disorder and psychiatric disorder had their origins in 
service, cannot be considered new and material as to the 
matter of medical nexus.  Laypersons are capable of 
testifying as to symptoms, but not as to the proper diagnosis 
or date of onset or cause of a disability.  Espiritu, 2 Vet. 
App. at 494-5.  Indeed, in Moray v. Brown, 5 Vet. App. 211 
(1993), the Court noted that lay persons are not competent to 
offer medical opinions and that such evidence does not 
provide a basis on which to reopen a claim for service 
connection.  In Routen v. Brown, 10 Vet. App. 183, 186, 
(1997), the Court noted "[l]ay assertions of medical 
causation . . . cannot suffice to reopen a claim under 38 
U.S.C.A. 5108."

A July 1992 VA outpatient treatment report contains the 
examiner's account that the veteran "states he has had back 
pain since he fell down a hole in the service."  This 
account was also reported in a March 2003 outpatient 
treatment note.  However, these accounts appear to be merely 
recitations of the veteran's statements and not medical 
findings, and as such the Board finds that they are not new 
and material.  See LeShore, 8 Vet. App. at 409 ["a bare 
transcription of a lay history is not transformed into 
'competent medical evidence' merely because the transcriber 
happens to be a medical professional"]; see also Godfrey, 
8 Vet. App. at 121.

None of the evidence received since the May 1983 Board 
decision provides competent medical evidence of a 
relationship between any current psychiatric diagnosis or low 
back diagnosis and the veteran's military service.  
Accordingly, that evidence is not new and material.  
Similarly, none of the evidence received since the June 1994 
Board decision provides competent medical evidence of a 
relationship between PTSD and the veteran's military service.  
Accordingly, that evidence is not new and material.

In conclusion, for the reasons stated above, the Board finds 
that new and material evidence has not been submitted and the 
claims of entitlement to service connection for a back 
disorder, and for a psychiatric disorder, to include PTSD, 
are not reopened. 

Additional comment

As discussed above, there is no duty on the part of VA to 
assist the veteran in the development of his claims in the 
absence of new and material evidence sufficient to reopen the 
claims.  The Board views its discussion above as adequate to 
inform the veteran of the elements necessary to reopen his 
claims.  See Graves v. Brown, 8 Vet. App. 522, 524 (1996).


ORDER

Service connection for sinusitis is denied.

Service connection for a skin disorder is denied.

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a low back 
disorder is not reopened.

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a psychiatric 
disorder, to include PTSD, is not reopened.



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


